Barker, J.
The case arises under the will and codicil of David Vinal, who died in 1854. He directed certain real estate to be held in trust for eight nieces, the executor to pay the net income to them in equal shares, one eighth to each during her natural life, and upon the death of any niece thereafterwards to hold or pay over that eighth part in the manner provided for the residue of his estate. The residuary clause directed certain property to be held in trust for two granddaughters, sisters of each other, during their lives, and gave each a power to dispose by will of the property held in trust for her, and made other dispositions of the trust estate if not so disposed of. One of these granddaughters died testate and without issue on August 12,1885. Three of the eight nieces died before that date, and another died on August 23, 1889. The other granddaughter is living. The question for decision is, whether one half of the eighth held in trust for the last mentioned niece passed to the devisees of the deceased granddaughter, or whether the whole of it is to be held in trust for the surviving granddaughter.
The surviving granddaughter, who now contends that the whole of the eighth in question shall be held in trust for her, is now Mrs. Banfield. Mrs. Jackson was her sister, and it is contended, on the other hand, that under her will one half of the eighth part passed to her devisees free of trust. The contention of Mrs. Banfield is, that the clause of the third article which directs that upon the decease of any of the eight nieces “ the eighth part so bequeathed to her shall be thereafterwards paid over or held in trust for ” the grandchildren, necessarily implies that up to the time of the decease of the niece the part has not, until the deaths of the nieces respectively, been held in trust for the grandchildren, and therefore does not come within their power of disposal by will. From this it would follow that no part of the eighth now in question was ever held in trust for Mrs. Jackson, and could not be disposed of by her will.
*399This seems to us too narrow and strained a construction, and one which, if followed in all the contingencies which might occur, would lead to results which the testator could not have intended. In the first place, this construction would work an unequal division of the testator’s estate between the issue or devisees of the two grandchildren. But the scheme of the whole will is, that, in the end, one half of the testator’s whole estate should pass to the issue or devisees of one granddaughter, and the other half to the issue or devisees of the other. This is apparent from the clause of the fifth article which speaks of “ the whole of the trust fund for such grandchild ” as “ one half of my whole estate,” and the clause which speaks of the property which the issue of the grandchild first to die are to receive at the death without issue or will of the surviving grandchild as “ the other half part of the trust estate.” In the next place, this construction would in a not impossible contingency leave the remainder after the death of some or all of the eight nieces entirely undisposed of by the will. For if the remainders did not form part of the residuary estate from the time of the testator’s death, and become part of the property held in trust for the grandchildren only at the death of the nieces respectively, if both grandchildren should die before the death of any niece, the eighth held for that niece would never become part of the residuary estate, and never be held in trust for either grandchild, so as to pass at her death to her issue or devisees, and so would be in fact undevised property. In the next place, as the whole fund put in trust for the grandchildren was to be held during their joint lives, no eighth held for a niece could at the death of a niece be “ paid over,” unless a grandchild had before died. The direction “ thereafterwards ” to pay over or hold in trust for the grandchildren therefore necessarily implies that the issue or devisees of a deceased grandchild are interested in such an eighth, for under no other theory could it be “ paid over ” at the death of a niece.
If, however, we accept the theory that the testator intended to place the remainders after the life estate of the eight nieces in the trust for his grandchildren created by the fifth article, in which he directs “all the rest, residue, and remainder” of his “ property, as also the remainders after the termination of the *400aforegoing life estates and interests, ... to be held in special trust ” for them, there is no difficulty. The words designating the property which he directs to be so held are as apt to include these remainders as the other remainders which Mrs. Banfield concedes are so included. Her whole contention rests upon the construction which she puts upon the clause of the third article which directs that upon the death of any of the eight nieces the part bequeathed to her shall be thereafterwards paid over or held in trust for the grandchildren. But that clause, without rejecting any part of it, may be construed as simply a reference to the residuary clause for the disposition of the eighths as they should successively fall in upon the deaths of the nieces, leaving such disposition to be governed entirely by the residuary clause. In our opinion, this is the true construction, rather than that which makes them an awkward attempt to create contingent remainders, for no purpose consistent with the testator’s general scheme for the disposition of the estate.
As there is no question that the will of Mrs. Jackson was a good exercise of her power of disposal, we are of opinion that one half of the eighth passed to the devisees under her will, and that the other half is to be held in trust for Mrs. Banfield for her life. Decree accordingly.